Stevens, J.,
dissents in the following memorandum: I dissent and vote to affirm. The warrant of attachment was properly vacated. Having been issued on the basis of the California judgment, when such judgment was vacated the warrant could not be supported. I have no doubt that a judgment granted in New York in aid of the attachment prior to the vacatur of the California judgment, would be set aside upon proper application. Appellant’s amendment of his complaint subsequent to the vacatur of the California judgment, should not serve to support this attachment. The amendment did Dot cure a defect (see 7 Weinstein-Korn-Miller, pars. 6223.12-6223.14) but advanced a new and different cause of action. The prerequisite for issuance of the original order of attachment was a judgment valid so long as it existed. And such judgment was the sole basis upon which the attachment issued. The judgment no longer existing, the attachment was vacated. Moreover, appellant’s contention that respondents may not maintain this proceeding should be rejected in light of the language of CPLR 6223 (cf. Civ. Prac. Act, § 948) and the earlier determination in actions instituted by appellant involving his claim and the subject matter of these proceedings.